DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
	Claims 1-9, 11-30, and 32 are allowed, with claims 1 and 28 being the independent claims. 
	Please note that the ordering of the claims has been changed by the Examiner, as indicated on the Issue Classification Form, in particular for the purpose of listing all of the dependent claims of claim 1 before reciting the additional independent claim. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
5. The housing apparatus as claimed in claim 3 wherein said carrier frame comprises at least one first support element and wherein said at least one fastening element comprises a second support element corresponding to the first support element

26. The housing apparatus as claimed in claim 1 wherein said housing shell comprises a further opening in which said user interface is received and situated.

28. A medical imaging apparatus comprising: 
a medical image data acquisition scanner comprising a housing apparatus, wherein said housing apparatus comprises: 
at least one housing shell, 
a substructure support on which said at least one housing shell is fastened, the substructure support including an indentation that extends in at least one direction, and an opening in the indentation, wherein the opening extends through the substructure support in a second direction transverse to the at least one direction, and 
a user interface comprising a carrier frame and a communication circuit, said carrier frame being connected to said substructure support by: (a) at least one fastening element that extends in the at least one direction, and (b) an adjusting element adjustably connected to the at least one fastening element, the at least one fastening element and the adjusting element being accommodated in the indentation and the opening, wherein the adjusting element is accommodated in the opening such that the adjusting element is fixed in the at least one direction by the opening, the adjusting element being configured to be movable with respect to the at least one fastening element such that the at least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction. 

	The following are brief explanations of the examiner’s amendments: 
	Regarding claim 5, the examiner’s amendment is made to avoid a potential lack of antecedent basis issue with respect to the claimed support elements. The examiner’s amendments clarify that the “carrier frame comprises at least one first support element” and the “at least one fastening element second support element,” thus distinguishing the difference between the language used for the multiple support elements recited in this claim. 
	Regarding claim 26, the examiner’s amendment is made to avoid a potential lack of antecedent basis issue with respect to the claimed openings. The examiner’s amendment clarifies that “an opening in the indentation” as recited in independent claim 1 is drawn to opening 119 for mounting the adjusting element, as shown in Fig. 4. Conversely, the examiner’s amendment clarifies that “a further opening in which said user interface is received” as recited in claim 26 is drawn to recesses/opening 104 for arranging the user interface 101. Thus, this examiner’s amendment is simply to distinguish the language used in the claim for these two respective features. 
	Regarding claim 28, the examiner’s amendment is made to correct what appears to be an inadvertent typographical error in the claim. This minor amendment is consistent with the amendment made to independent claim 1 by Applicant in the claims filed 09/10/2021.  
 
	The claims not mentioned above – claims 1-4, 6-9, 11-25, 27, 29-30, and 32 – are not amended, and are thus identical to their corresponding claim in the claims filed 09/10/2021. 

Reasons for Allowance
In the updated search that was performed based on the Request for Continued Examination, additional references were identified as being relevant to the claimed subject matter and have been added to the PTO-892 Notice of References Cited. However, despite being relevant, it was determined that it would NOT have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski to include the features of these relevant references in order to reach the claimed invention. The reasons why it would not be obvious to make these combinations are presented below.  

The following is an examiner’s statement of reasons for allowance: 
	In the Final Rejection dated 06/30/2021, independent claims 1 and 28 were rejected under 35 U.S.C. 103 over Maciejewski (US 2013/0200896 A1, hereinafter “Maciejewski”) in view of Hsuan et al. (US 7866615 B2, hereinafter “Hsuan”). However, the claim amendments filed 09/10/2021 obviate this previously applied ground of rejection. 
	The claim amendments filed 09/10/2021 overcame the Hsuan reference because while Hsuan does teach an opening through the indentation as well as a fastening element and adjusting element, Hsuan does not teach that the opening extends through the substructure support in a second direction transverse to the at least one direction. Nowhere does Hsuan disclose or show in the figures that the opening extends through a substructure support in a second direction transverse to the at least one direction. 
	In the updated search conducted as part of the Request for Continued Examination, an additional reference was identified as being relevant to the claimed subject matter. Stothers (US 2009/0021901 A1, hereinafter “Stothers”) teaches an adjustable support mechanism for a flat-panel display, and further teaches that this adjustable support mechanism includes openings/indentations, fastening elements, and adjusting elements to allow the display to be vertically adjusted. However, similar to the reasoning described above with respect to Hsuan, Stothers is silent on “wherein the opening extends through the substructure support in a second direction transverse to the at least one direction,” and thus cannot reasonably be relied on to teach the claimed features. 
	A further reference was identified in the updated search as being relevant to the independent claims. Berko et al. (CN 110139606 A, hereinafter “Berko”) teaches a controller for an imaging device. Of particular relevance to the claimed invention, Fig. 5 of Berko shows the controller 230A (representing the user interface and carrier frame) being situated in the slot 242. This slot 242 of Berko’s invention can adjusting element is fixed in the at least one direction by the opening, the adjusting element being configured to be movable with respect to the at least one fastening element such that the at least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction” are not disclosed, taught, or suggested by Berko. 
	In another similar reference, Gregerson et al. (US 10835190 B2, hereinafter “Gregerson”) teaches a mobile x-ray imaging system that includes a user interface attached to the gantry (housing) of the system, representing the user interface being connected to the substructure support of the medical imaging device. However, Gregerson also remains silent on “the opening extends through the substructure support in a second direction transverse to the at least one direction” and the adjusting element of the claimed invention. 
	An additional reference was cited in the Advisory Action dated 10/01/2021 as being relevant. Haider (DE 10 2014/217487 A1, hereinafter “Haider”) teaches a system for displaying a spatial medical image, where the user interface (“presentation means 14”) is able to be vertically adjusted through various joints 50, links 52, transfer agents 54, and holding arms. However, the user interface is not fastened/connected to a medical imaging apparatus, and is instead mounted to the ceiling from a boom-like system.  Furthermore, in this boom-like system for mounting the display, there is no disclosure or suggestion of “wherein the adjusting element is accommodated in the opening such that the adjusting element is fixed in the at least one direction by the opening, the adjusting element being configured to movable with respect to the at least one fastening element such that the at least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction.” 
	Lerch et al. (US 2016/0174914 A1, hereinafter “Lerch”) teaches a similar medical imaging device that has a boom-like system for mounting a display. While Lerch’s invention is similar to the claimed invention in that the user interface is physically connected with the housing of the imaging system, Lerch also does not provide a teaching or suggestion for the features of the adjusting element being fixed in the vertical direction while the fastening element moves through the adjusting element. 
	A product that has been publicly available to sale is also being identified as relevant prior art. Trak-Kit (http://www.trak-kit.com/#product, captured on Wayback Machine as early as 2006, thus qualifying this product as prior art; hereinafter “Trak-Kit”) is a system designed to provide users with mobility and versatility for their display screens, and consists of suspending a screen to allow for vertical display movement. This product is being cited as relevant because it mounts a display in a pendulum-like manner and allows for vertical adjustment. However, Trak-Kit is silent on the adjusting element being fixed in the vertical direction while the fastening element moves through the adjusting element. Furthermore, Trak-Kit is silent on an opening extending through a substructure support, and thus provides no teaching for an adjusting element being accommodated in the opening. 
 
It may have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical imaging device including a housing unit disclosed by Maciejewski to include the slot 242 (representing the “indentation that extends in at least one direction”) for attaching a user interface as taught by Berko. However, Berko is silent on the claimed arrangement of the fastening element and the adjusting element. Furthermore, no additional references cited provide a teaching of “wherein the adjusting element is accommodated in the opening such that the adjusting element is fixed in the at least one direction by the opening, the adjusting element being movable with respect to the at least one fastening element such that the at least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction,” nor do any references provide a reasonable motivation for why it would be beneficial for the adjusting element to be fixed while the fastening element moves through it. Moreover, even if a reference in the same field of endeavor were identified as teaching these specific features quoted above, there is also no rationale provided in any cited prior art documents that would explain the motivation behind placing this adjusting/attaching/mounting system within the indentation (“slot 242”) of Berko’s invention (“the at least one fastening element and the adjusting element being accommodated in the indentation” in lines 11-12 of claim 1), thus further contributing to the patentability of the independent claim. 
Thus, in summary, it would NOT have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski to include the specific arrangement of the features as required by the amended independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the
invention, as indicated on the Bib Data Sheet. 


Conclusion
Claims 1-9, 11-30, and 32 are allowed, with claims 1 and 28 being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793